DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, 12, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2005/0085283 ("Kormann") in view of U.S. Patent No. 3,773,424 ("Selgin").
Regarding claim 1, Kormann discloses an apparatus (46, Fig. 2) effective for real-time analysis of an agricultural crop (74, Fig. 2) during harvesting of said agricultural crop (paragraph [0025]), said apparatus comprising 
(a) a protective casing (54, Fig. 2) comprising an opaque outer wall (Fig. 2, paragraph [0012]) and an end having an opening (70, Fig. 2) closed by a transparent element (70, Fig. 2, paragraph [0022]), 
(b) a light source (66, Fig. 2) mounted within the protective casing (54, Fig. 2) and configured for sending light radiation through the opening (70, Fig. 2, paragraph [0022]) and towards the agricultural crop (74, Fig. 2), 
(d) a plurality of sensors (76, Fig. 2) for the acquisition of light radiation reflected by said agricultural crop (paragraph [0022]) and 
(e) a plurality of filtering elements (paragraph [0022] states filters can be used) adapted to enable complete passage only of light having frequencies within a predetermined passband (it is well known in the art that the purpose filters is to enable passage of frequencies within a predetermined passband), 
the sensors (76, Fig. 2) and the filtering elements (paragraph [0022] states filters can be used) being mounted within the protective casing (54, Fig. 2), wherein each of the plurality of sensors (76, Fig. 2) is fixed [within the protective casing] (Fig. 2), and wherein all of said sensors 
Although Kormann does not disclose a support body having one or more side walls for mounting the sensors within the protective casing, the sensors inside the housing must be inherently affixed to one or more of the housing walls and are not floating.  Kormann also does not explicitly disclose that the plurality of filtering elements have passbands that differ from each other and that each filtering element is functionally coupled to a respective sensor so that the sensor receives only light radiation that has passed through its respective filtering element.
However, Selgin discloses a support body (generally indicated by 62, Fig. 1, col. 3, lines 59-61) having one or more side walls (winged sections 66, 68, Fig. 1, col. 3, lines 63-64) and being mounted within a protective casing (52, 54, 60, Fig. 1 can be an enclosure, col. 3, lines 57-58), and a plurality of filtering elements (84, 86, 88, Fig. 1) have passbands that differ from each other (three color ranges, col. 4, lines 24-27) and wherein each filtering element (84, 86, 88, Fig. 1) is functionally coupled to a respective sensor (91, 94, 96, Fig. 1, col. 3, lines 28-30) so that the sensor (91, 94, 96, Fig. 1) receives only light radiation that has passed through its respective filtering element (col. 4, lines 34-36).
It would have been obvious to one of ordinary skill in the art to include a support body with one or more side walls within the protective casing to mount sensors and light sources, as well as a plurality of filtering elements with different passbands as disclosed by Selgin in the device of Kormann in order to secure the sensors in place and obtain meaningful color measurements. 
Regarding claim 9, Kormann in view of Selgin discloses an apparatus (46, Figs. 1 and 2) according to claim 1, and Kormann further discloses an agricultural harvesting machine (10, Fig. 1) configured for harvesting an agricultural crop (76, Fig. 2) said agricultural harvesting machine (10, Fig. 1) comprising at least one apparatus (46, Figs. 1 and 2) according to claim 1.  
Regarding claim 10, Kormann in view of Selgin discloses the apparatus according to claim 1, and Kormann further discloses that the apparatus (46, Figs. 1 and 2) also comprises a processing unit (40, paragraph [0017] and 60, Fig. 2), to which all the sensors (76, Fig. 2) and the light source (66, Fig. 2) are connected (paragraph [0021], Fig. 2), and which is able to collect the intensity value of the light acquired by each of the sensors (76, Fig. 2), and to then determine a quantitative measurement of specific parameters of the agricultural crop being harvested (paragraph [0022]); 
wherein the processing unit (40, paragraph [0017] and 60, Fig. 2) comprises a software or hardware analysis module configured to determine at least one quantitative parameter, whether evaluated as such or on a dry substance (paragraph [0019], determines moisture, raw protein, fat contents, etc.), relative to the agricultural crop analysed (74, Fig. 2), in accordance with the intensity of the light acquired by the sensors (76, Fig. 2) hit by reflected light from samples being analysed (paragraphs [0019], [0022]).  
Regarding claim 12, Kormann in view of Selgin discloses the agricultural harvesting machine according to claim 9, and Kormann further discloses that the agricultural harvesting machine (10, Fig. 1) is self-propelled (paragraph [0015]).
Regarding claim 18, Kormann in view of Selgin discloses the apparatus according to claim 1, and Selgin further discloses that the apparatus comprises a reflective calibration 
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a movable reflective calibration element as disclosed by Selgin in the device of Kormann in view of Selgin in order to ensure reliable measurements over longer periods of time, as taught, known, and predictable.
Regarding claim 21, Kormann in view of Selgin discloses the apparatus according to claim 18, and Selgin further discloses that when the reflective calibration element (106, Fig. 2) is in the active position (inserted, col. 5, lines 15-20), the reflective calibration element (106, Fig. 2) has a reflective surface (col. 5, line 20) which is located so that light from the light source (70, 72, Fig. 1) is reflected by the reflective surface (col. 5, line 20) and reaches the sensors (detector assembly 90, Fig. 1).  
It would have been obvious to one of ordinary skill in the art to add a movable reflective calibration element as disclosed by Selgin in the device of Kormann in view of Selgin in order to ensure reliable measurements over longer periods of time.
Claims 11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kormann in view of Selgin further in view of U.S. Patent No. 5,377,000 ("Berends"). 
Regarding claim 11, Kormann in view of Selgin discloses the apparatus according to claim 1, but does not disclose that the support body is bell-shaped and has a circular section at which the sensors and the respective filtering elements are located.  
However, Berends discloses a support body that is bell-shaped (64 is bell-shaped, Figs. 4 and 7) and has a circular section (section with holes 80, Figs. 4 and 7) at which the sensors (58, Fig. 5) and the respective filtering elements (222, Fig. 5) are located (col. 5, lines 10-13).
It would have been obvious to one of ordinary skill in the art to modify a support body into a bell shape with circular sections as disclosed by Berends in the device of Kormann in view of Selgin in order to provide additional stability when mounting onto surfaces and easily insert the detectors.
Regarding claim 13, Kormann in view of Selgin discloses the apparatus according to claim 1, and Kormann further discloses that the respective sensors (76, Fig. 2) are facing the opening (70, Fig. 2). Further, Selgin discloses a support body one or more side walls (winged sections 66, 68, Fig. 1, col. 3, lines 63-64).
Kormann in view of Selgin does not explicitly disclose that the one or more side walls of the support body are provided with through holes, each of the respective sensors being provided through a respective through hole. 
However, Berends discloses a support body (77, 79, Figs. 4-6, and, 64, Fig. 4 and 7) provided with through holes (Fig. 6, and 80, Figs. 4 and 7), each of the respective sensors (76, 78, Figs. 4-6, and 58, Fig. 5) being provided through a respective through hole (Figs. 4-7).

Regarding claim 14, Kormann in view of Selgin further in view of Berends discloses the apparatus according to claim 13, and Berends further discloses that the locations of the respective through holes (80, Figs. 4 and 7) defines a first circumference (holes 80 are arranged around the circumference of 64, Fig. 7), and wherein the first circumference defines a first circular disk (Fig. 7), said first circular disk defining a plane parallel to a plane defined by a perimeter of the opening (100, Fig. 7, and claim 14).  
It would have been obvious to one of ordinary skill in the art to provide a circular support body with through holes as disclosed by Berends in the device of Kormann in view of Selgin in order to properly fit and secure the sensors in alignment with the opening.
Regarding claim 15, Kormann in view of Selgin further in view of Berends discloses the apparatus according to claim 14, and Berends further discloses that the opening (100, Fig. 7) defines a second circular disk (circular opening defines circular disk, Fig. 7), the central axis of the first circular disk coinciding with the central axis of the second circular disk (central axis of both 64 and 100, not labeled, are in alignment, Fig. 7).  
It would have been obvious to one of ordinary skill in the art to provide a circular support body with through holes for holding sensors that aligns with a circular opening as disclosed by Berends in the device of Kormann in view of Selgin in order to properly fit and secure the sensors in alignment with the opening.
Regarding claim 16, Kormann in view of Selgin further in view of Berends discloses the apparatus according to claim 15, and Berends further discloses that the central axis of the second circular disk (100, Figs. 5 and 7) extends through a center of a filament of the light source (lamp 84, Figs. 4-6).    
It would have been obvious to one of ordinary skill in the art to have a central axis extending from an opening to the light source as disclosed by Berends in the device of Kormann in view of Selgin in order to ensure proper alignment between the sample and the light source.
Regarding claim 17, Kormann in view of Selgin discloses the apparatus according to claim 1, and Kormann further discloses using two sensors, while Selgin discloses using three sensors.  Kormann in view of Selgin does not explicitly disclose that the total number of sensors is between 5 and 10, inclusive.  
However, Berends discloses a measuring apparatus with twenty-one color measuring photodiodes each of which measures color at approximately 15 nm wavelength intervals in the visible region between 400-700 nm (claim 2).
It would have been an obvious matter of design choice to one of ordinary skill in the art to select a desired number of sensors for measuring within a desired frequency range, for example reducing to the number of sensors from twenty-one to be between 5 and 10, in order to reduce the number of components and costs, while maintaining accurate measurements.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kormann in view of Selgin further in view of U.S. Patent Publication No. 2014/0111792 ("Claussen"). 
Regarding claim 19, Kormann in view of Selgin discloses the apparatus according to claim 18, and Selgin further discloses that the apparatus comprises a support element (104, Figs. 1 and 2) on which the reflective calibration element (106, Fig. 2) is fixed.
Kormann in view of Selgin does not disclose that the support element is attached adjacent the opening by a hinge, so that the reflective calibration element can be moved from the active position to the rest position.  
However, Claussen discloses a movable reference object (44, Fig. 2) that is fixed on a support element (30 is fixed to 31, Fig. 2) adjacent to the opening (33, Fig. 2) by a [bevel gear] (paragraph [0039]), so that the reflective calibration element can be moved from the active position to the rest position (paragraph [0039]).  
It would have been obvious matter of design choice to one of ordinary skill in the art to choose a component for driving movement, such as a hinge or a gear, as disclosed by Claussen in the device of Kormann in view of Selgin in order to facilitate moving the calibration element in and out of the beam path.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kormann in view of Selgin further in view of U.S. Patent Publication No. 2005/0147204 ("Kondo").  
Regarding claim 22, Kormann in view of Selgin discloses the apparatus according to claim 1, but does not disclose that the protective casing is airtight, and the protective casing is provided with a valve for adjusting the internal pressure of the protective casing.

It would have been obvious to one of ordinary skill in the art to use an airtight protective casing with a valve for adjust the internal pressure as disclosed by Kondo in the device of Kormann in view of Selgin in order to protect the sensitive optical components from corrosive and measurement-inhibiting elements such as humidity and dust.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed, specifically in combination with: a support body provided with an opening configured so that the reflective calibration element can be moved in or through the support body opening when the reflective calibration element is being moved to the rest position, is not taught or made obvious by the prior art of record. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 6,836,325 ("Maczura") discloses an optical probe that uses an airtight chamber (46, Fig. 1) to house a detector array (52, Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/MONICA T TABA/             Examiner, Art Unit 2878




/GEORGIA Y EPPS/             Supervisory Patent Examiner, Art Unit 2878